Orders reversed on the law and the facts, with ten dollars costs and disbursements. There being nothing in the record to show that the plaintiff assignee resides in Orange county, and hence that the venue is properly laid there, in our opinion, the convenience of witnesses and the ends of justice will best be promoted by a change from Orange to New York county, where the contract was made and to be performed, and where the action arose, and where the defendants and their witnesses, together with plaintiff’s assignor and plaintiff’s witness, have their place of business. Kelly, P. J., Rich, Manning, Kapper and Lazansky, JJ., concur.